Title: To John Adams from Robert R. Livingston, 6 November 1782
From: Livingston, Robert R.
To: Adams, John



No: 12
sir,
Philadelphia 6th. Novr. 1782.

The scene of Action is so entirely transfered to your side of the Atlantick that scarce any occurance among us at present is sufficiently interesting to furnish matter for a publick Letter. The Resolutions which have from time to time evinced the steady Determination of Congress in no event to Relinquish the great Object of the War or to think of Peace but in Connection with their Allies have been already transmitted you— the military force on both sides is perfectly Unactive by the enclosed extracts from Genl. Carlton & Genl— Washingtons Letters you will see that the first is so bent on peace that notwithstanding the opinion of his superiors he does not see, that the War has any longer an Object, it is high time that he disownes them for their Conduct is a Right Disownal of him.
The clauses of the Commission to Mr. Fitzherbert which are designed to enclude us are Strong indications of the extream Reluctance of the British to give up their supposed Dominion over this Country you have great credit with me for the Judgment you have formed from time to time of the Court of Britain your opinions sometimes runs counter to those generally received.

Nothing can be more conformable to my Wishes than the Instructions you transmitted keep up that Spirit in—and we have nothing to fear from that Quarter [but] lengthy negotiations even after they shall Commence in earnest.
We have got no Accounts of the Evacuation of Charlestown, as that Event begins daily to grow more uncertain, such is the Inconstancy of the Enemy that one may as well predict what appeareance a cloud will put on two hours hence by our knowledge of the Wind as reduce their Conduct to any settled shape by knowing their professions— but the Troops have gone into Winter Quarters at West Point— The French have marched to the Eastward to be nearer their Fleet which lies at Boston— part of the British Fleet consisting of fourteen sail of the Line & Eight Frigates excluding a ship of 40 Guns Sail’d from New York the 26th: Inst. they have such a decided Superiority in the American Seas that if they had Correspondent Land Forces or knew how to apply those they keep koop’d up in America they might Render themselves very formidable in the West Indies This however is I hope an evil which will be e’er long Remedied— Bills for the Amount of your salary from Jany. last have been Regularly transmitted to Doctr: Franklin— You will Receive with this the Amount of the last Quarter ending the 1st. Octr. Morris my secretary will enclose you a state of your Account— I should be glad you would Acknowledge the Rect. of these monies as they come to hand— Since I [s]tand charged with them in the Treasury Books—The Enclosed Resolutions will shew you that Mr. Boudinott has succeeded Mr. Hanson president of Congress
I have the honour to be Sir, / Your Most Ob Hum: Servt—
Robt R Livingston

